DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10979954. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed patent discloses a method and system for analyzing the data to determine impact to at least one performance parameter of the devices during the one or more offload procedures; and during a subsequent offload procedure, orchestrating offloading of the devices as stated in the claims 1-20 of the patent by omit some elements from the claims in order to broaden the claims as following:
Patent 						Applicant
1, 11 and 17. A method comprising: 
at a network controller that is in communication with at least one access point wirelessly communicating with devices operating in a radio network; obtaining data associated with operational performance of the devices in the radio network during one or more offload procedures in which the devices are to be transitioned off of the radio network; 
analyzing the data to determine impact to at least one performance parameter of the devices during the one or more offload procedures; and 

during a subsequent offload procedure, orchestrating offloading of the devices according to the impact determined to the at least one performance parameter and
2, 11 and 18. The method of claim 1, wherein the analyzing includes generating a priority sequence for the offloading of the devices.
3, 12 and 19. The method of claim 2, wherein the analyzing includes performing one or more of: machine learning to classify the devices based on at least one of a threshold, speed, or latency; performing at least one of time series analysis of the data to extract patterns during the one or more offload procedures; or applying one or more neural networks or applying one or more regression models to predict a future threshold, future speed, and future latency requirements.
4, 13 and 20. The method of claim 3, wherein the orchestrating the offloading includes prioritizing a first device from among the devices based on the at least one performance parameter of the first device indicating performance degradation during the offloading.
5 and 14. The method of claim 4, wherein the prioritizing the first device includes prioritizing the first device based on the at least one performance parameter of the first device determined to be lower than a minimum value.
6 and 15. The method of claim 1, further comprising: obtaining, by the network controller, attribute data for each of the devices, the attribute data including one or more operational attributes of the devices; and analyzing, by the network controller, the attribute data to determine the at least one performance parameter, the at least one performance parameter including at least one of throughput or latency.
7 and 16. The method of claim 6, wherein: the obtaining the attribute data is performed during registration of the devices with the radio network, and the obtaining the data associated with the operational attributes of the devices includes obtaining telemetric data and key performance indicators (KPI) from the devices during the one or more offload procedures.
8. The method of claim 7, wherein the analyzing of the data to determine the at least one performance parameter includes: estimating the at least one performance parameter expected during the one or more offload procedures for the devices based on the attribute data, the telemetric data and the key performance indicators; and assigning the devices to one of the at least two stages based on the at least one performance parameter expected during offloading and based on the one or more policies about the priority.
9 and 18. The method of claim 8, wherein the orchestrating includes offloading the devices in the at least two stages based on the priority such that time bound tasks are completed and transactions with peer devices are completed, and based on the causal relationships between the devices.
10. The method of claim 9, further comprising: notifying, a network device, of a completion of the orchestrating based on receiving an acknowledgement from each of the devices.

1, 11 and 17. A method comprising: 




obtaining, by a network controller, data associated with operational performance of devices operating in a radio network during one or more offload procedures in which the devices are to be transitioned off of the radio network; 
analyzing, by the network controller, the data to determine impact to at least one performance parameter of the devices during the one or more offload procedures; and 
during a subsequent offload procedure, orchestrating, by the network controller, offloading of the devices in which at least one of the devices is prioritized according to the impact determined to the at least one performance parameter.







2, 11 and 18. The method of claim 1, wherein analyzing the data includes generating a priority sequence for offloading of the devices.
3, 12 and 19. The method of claim 1, wherein analyzing the data includes performing one or more of: classifying the devices based on at least one of a threshold, speed, or latency; performing time series analysis of the data to extract patterns during the one or more offload procedures; or applying one or more neural networks or one or more regression models to predict a future threshold, future speed, and future latency requirements.

4, 13 and 20. The method of claim 1, wherein orchestrating the offloading includes prioritizing a first device from among the devices based on the at least one performance parameter of the first device indicating performance degradation during the offloading.
5 and 14. The method of claim 4, wherein prioritizing the first device includes prioritizing the first device based on the at least one performance parameter of the first device determined to be lower than a minimum value.
6 and 15. The method of claim 1, further comprising: obtaining, by the network controller, attribute data for each of the devices, the attribute data including one or more operational attributes of the devices; and analyzing, by the network controller, the attribute data to determine the at least one performance parameter, the at least one performance parameter including at least one of throughput or latency.
7 and 16. The method of claim 6, wherein: obtaining the attribute data is performed during registration of the devices with the radio network; and obtaining the data associated with the operational attributes of the devices includes obtaining telemetric data and key performance indicators (KPI) from the devices during the one or more offload procedures.
8. The method of claim 7, wherein the analyzing of the data to determine the at least one performance parameter includes: estimating the at least one performance parameter expected during the one or more offload procedures for the devices based on the attribute data, the telemetric data and the key performance indicators; and assigning the devices to one of at least two stages based on the at least one performance parameter expected during offloading and based on one or more policies about priority.
9 and 18. The method of claim 1, wherein orchestrating the offloading includes offloading the devices in at least two stages based on causal relationships between the devices.





Therefore, the applicant is attempting to broaden the parent application's claims by eliminating some of the claim elements in the continuation at issue here. If allowed, the application at bar would unjustly extend applicant patent protection beyond the statutory period of the patent while, at the same time, granting broader protection to the application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chou [US 2013/0201842] discloses a technology is discussed for capturing performance measurements from Wireless Wide Area Network (WWAN) transmission points and Wireless Local Area Network (WLAN) Access Points (AP). The performance measurements can provide information about the interworking a WWAN and one or more WLANs that can be used to offload traffic from the WWAN. Also, an illustrative example of the collection of performance measurements at a WWAN is explained. Furthermore, the correlation, analysis, and general harnessing of performance measurements to optimize and/or maintain combinations between a WWAN and one or more WLANs is discussed, among other topics.
 	Venkataraman [US 2015/0282027] discloses a computer implemented network centric system and method for real-time traffic offloading belonging to a plurality of subscribers from a cellular network to a Wi-Fi network. When the cellular network utilization is greater than certain threshold and if there is capacity available in the Wi-Fi network, then the present invention classifies the subscribers based on subscriber and network parameters and offloads them to the Wi-Fi network using adaptive dichotomic methodology. The proposed invention also analyzes any external interrupts with the pre-determined trigger rules and accords them highest priority for offload.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414